Exhibit 10.1 INVESTMENT AGREEMENT This INVESTMENT AGREEMENT (the “ Agreement ”), dated as of December 18, 2012 (the “ Execution Date ”), is entered into by and between Santo Mining Corp., a Nevada corporation with its principal executive office at Avenida Sarasota No. 20, Suite 1103, Santo Domingo, Dominican Republic (the “ Company ”), and Deer Valley Management, LLC, a Delaware limited liability company (the “ Investor ”), with its principal executive offices at 245 Main Street, Suite 302, White Plains, NY 10601. RECITALS: WHEREAS, the parties desire that, upon the terms and subject to the conditions contained herein, the Investor shall invest up to Five Million Dollars ($5,000,000) to purchase the Company’s common stock par value $0.00001 per share (the “ Common Stock ”); WHEREAS, such investments will be made in reliance upon the exemption from securities registration afforded by Section 4(2) of the Securities Act of 1933, as amended (the “ 1933 Act ”), Rule 506 of Regulation D promulgated by the SEC under the 1933 Act, and/or upon such other exemption from the registration requirements of the 1933 Act as may be available with respect to any or all of the investments in Common Stock to be made hereunder; and WHEREAS, contemporaneously with the execution and delivery of this Agreement, the parties hereto are executing and delivering a Registration Rights Agreement substantially in the form attached hereto as Exhibit A (the “ Registration Rights Agreement ”) pursuant to which the Company has agreed to provide certain registration rights under the 1933 Act, and the rules and regulations promulgated thereunder, and applicable state securities laws. NOW THEREFORE, in consideration of the foregoing recitals, which shall be considered an integral part of this Agreement, the covenants and agreements set forth hereafter, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Company and the Investor hereby agree as follows: SECTION I. DEFINITIONS For all purposes of and under this Agreement, the following terms shall have the respective meanings below, and such meanings shall be equally applicable to the singular and plural forms of such defined terms. “ 1933 Act ” shall have the meaning set forth in the recitals. “ 1934 Act ” shall mean the Securities Exchange Act of 1934, as amended, or any similar federal statute, and the rules and regulations of the SEC thereunder, all as the same will then be in effect. “ Affiliate ” shall have the meaning set forth in Section 5.7 . “ Agreement ” shall have the meaning set forth in the preamble. “ Articles of Incorporation ” shall have the meaning set forth in Section 4.3 . “ By-laws ” shall have the meaning set forth in Section 4.3 . “ Closing ” shall have the meaning set forth in Section 2.4 . “ Closing Date ” shall have the meaning set forth in Section 2.4 . “ Common Stock ” shall have the meaning set forth in the recitals. “ Control ” or “ Controls ” shall have the meaning set forth in Section 5.7 . “ Effective Date ” shall mean the date the SEC declares effective under the 1933 Act the Registration Statement covering the Securities. “ Environmental Laws ” shall have the meaning set forth in Section 4.13 . “ Execution Date ” shall have the meaning set forth in the preamble. “ Indemnified Liabilities ” shall have the meaning set forth in Section 10 . “ Indemnitees ” shall have the meaning set forth in Section 10 . “ Indemnitor ” shall have the meaning set forth in Section 10 . “ Ineffective Period ” shall mean any period of time that the Registration Statement or any supplemental registration statement becomes ineffective or unavailable for use for the sale or resale, as applicable, of any or all of the Registrable Securities (as defined in the Registration Rights Agreement) for any reason (or in the event the prospectus under either of the above is not current and deliverable) during any time period required under the Registration Rights Agreement. “ Investor ” shall have the meaning set forth in the preamble. “ Material Adverse Effect ” shall have the meaning set forth in Section 4.1 . “ Maximum Common Stock Issuance ” shall have the meaning set forth in Section 2.5 . “ Open Market Adjustment Amount ” shall have the meaning set forth in Section 2.4 . “ Open Market Share Purchase ” shall have the meaning set forth in Section 2.4 . “ Open Period ” shall mean the period beginning on and including the Trading Day immediately following the Effective Date and ending on the earlier to occur of (i) the date which is thirty-six (36) months from the Effective Date; or (ii) termination of the Agreement in accordance with Section 8 . “ Pricing Period ” shall mean ten (10) consecutive trading days prior to the receipt of the Put Notice. “ Principal Market ” shall mean the New York Stock Exchange, the NYSE Amex, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global Select Market, the OTC Markets or the OTC Bulletin Board, whichever is the principal market on which the Common Stock is listed. 2 “ Prospectus ” shall mean the prospectus, preliminary prospectus and supplemental prospectus used in connection with the Registration Statement. “ Purchase Amount ” shall mean the total amount being paid by the Investor on a particular Closing Date to purchase the Securities. “ Purchase Price ” shall mean a twenty-two and a half (22.5%) percent discount to the average of the three lowest closing bid prices during the Pricing Period. “ Put ” shall have the meaning set forth in Section 2.2 . “ Put Amount ” shall have the meaning set forth in Section 2.2 . “ Put Notice ” shall mean a written notice sent to the Investor by the Company stating the Put Amount in U.S. dollars that the Company intends to sell to the Investor pursuant to the terms of the Agreement and stating the current number of Shares issued and outstanding on such date. “ Put Notice Date ” shall mean the Trading Day, as set forth below, on which the Investor receives a Put Notice, however a Put Notice shall be deemed delivered on (a) the Trading Day it is received by facsimile or otherwise by the Investor if such notice is received prior to 9:30 am Eastern Time, or (b) the immediately succeeding Trading Day if it is received by facsimile or otherwise after 9:30 am Eastern Time on a Trading Day. No Put Notice may be deemed delivered on a day that is not a Trading Day. “ Put Restriction ” shall mean the days between the beginning of the Pricing Period and Closing Date. During this time, the Company shall not be entitled to deliver another Put Notice. “ Put Shares Due ” shall have the meaning set forth in Section 2.4 . “ Transaction Documents ” shall mean this Agreement and the Registration Rights Agreement between the Company and the Investor as of the date herewith. “ Registration Rights Agreement ” shall have the meaning set forth in the recitals. “ Registration Statement ” means the registration statement of the Company filed under the 1933 Act covering the Securities issuable hereunder. “ Related Party ” shall have the meaning set forth in Section 5.7 . “ Resolution ” shall have the meaning set forth in Section 7.5 . “ SEC ” shall mean the U.S. Securities and Exchange Commission. “ SEC Documents ” shall have the meaning set forth in Section 4.6 . “ Securities ” shall mean the shares of Common Stock issued pursuant to the terms of the Agreement. “ Shares ” shall mean the shares of the Company’s Common Stock. “ Subsidiaries ” shall have the meaning set forth in Section 4.1 . 3 “ Trading Day ” shall mean any day on which the Principal Market for the Common Stock is open for trading, from the hours of 9:30 am until 4:00 pm. “ Waiting Period ” shall have the meaning set forth in Section 2.2 . SECTION II PURCHASE AND SALE OF COMMON STOCK PURCHASE AND SALE OF COMMON STOCK . Subject to the terms and conditions set forth herein, the Company shall issue and sell to the Investor, and the Investor shall purchase from the Company, up to that number of Shares having an aggregate Purchase Price of Five Million dollars ($5,000,000). DELIVERY OF PUT NOTICES . Subject to the terms and conditions of the Transaction Documents, and from time to time during the Open Period, the Company may, in its sole discretion, deliver a Put Notice to the Investor which states the dollar amount (designated in U.S. Dollars), which the Company intends to sell to the Investor on a Closing Date (the “ Put ”). The Put Notice shall be in the form attached hereto as Exhibit C and incorporated herein by reference. The maximum amount that the Company shall be entitled to Put to the Investor (the “ Put Amount ”) shall be equal to One Hundred percent (100%) of the average daily volume up to $1,000,000 (U.S. market only) of the Common Stock for the ten consecutive (10) Trading Days immediately prior to the applicable Put Notice Date so long as such amount does not exceed 4.99% of the outstanding shares of the Company. During the Open Period, the Company shall not be entitled to submit a Put Notice until after the previous Closing has been completed. Notwithstanding the foregoing, the Company may not deliver a Put Notice on or earlier of the fourteenth (14th) calendar day immediately following the preceding Put Notice Date (the “ Waiting Period ”) unless a written waiver to deliver Put Notice during the Waiting Period is obtained by the Company from the Investor in advance. CONDITIONS TO INVESTOR’S OBLIGATION TO PURCHASE SHARES . Notwithstanding anything to the contrary in this Agreement, the Company shall not be entitled to deliver a Put Notice and the Investor shall not be obligated to purchase any Shares at a Closing unless each of the following conditions are satisfied: i. a Registration Statement shall have been declared effective and shall remain effective and available for the resale of all the Registrable Securities (as defined in the Registration Rights Agreement) at all times until the Closing with respect to the subject Put Notice; ii. at all times during the period beginning on the related Put Notice Date and ending on and including the related Closing Date, the Common Stock shall have been listed or quoted for trading on the Principal Market and shall not have been suspended from trading thereon for a period of two (2) consecutive Trading Days during such period and the Company shall not have been notified of any pending or threatened proceeding or other action to suspend the trading of the Common Stock; iii. the Company has complied with its obligations and is otherwise not in breach of or in default under, this Agreement, the Registration Rights Agreement or any other agreement executed in connection herewith which has not been cured prior to delivery of the Investor’s Put Notice Date; 4 iv. no injunction shall have been issued and remain in force, or action commenced by a governmental authority which has not been stayed or abandoned, prohibiting the purchase or the issuance of the Securities; and v. the issuance of the Securities will not violate any shareholder approval requirements of the Principal Market. MECHANICS OF PURCHASE OF SHARES BY INVESTOR. Subject to the satisfaction of the conditions set forth in Sections 2.5, 7 and 8 of this Agreement, the closing of the purchase by the Investor of Shares (a “ Closing ”) shall occur on the date which is no later than three (3) Trading Days following the applicable Put Notice Date (each a “ Closing Date ”). Upon each such Closing Date, the Company shall deliver to the Investor pursuant to this Agreement, certificates representing the Shares to be issued to the Investor on such date and registered in the name of the Investor (the “ Certificate ”). Within one business day after receipt of the Certificate, the Investor shall deliver to the Company the Purchase Price to be paid for such Shares, determined as set forth in Section 2.2 . In lieu of delivering physical certificates representing the Securities and provided that the Company’s transfer agent then is participating in The Depository Trust Company (“ DTC ”) Fast Automated Securities Transfer (“ FAST ”) program, upon request of the Investor, the Company shall use all commercially reasonable efforts to cause its transfer agent to electronically transmit the Securities by crediting the account of the Investor’s prime broker (as specified by the Investor within a time reasonably in advance of the Investor’s notice) with DTC through its Deposit Withdrawal Agent Commission (“ DWAC ”) system. OVERALL LIMIT ON COMMON STOCK ISSUABLE . Notwithstanding anything contained herein to the contrary, if during the Open Period the Company becomes listed on an exchange that limits the number of shares of Common Stock that may be issued without shareholder approval, then the number of Shares issuable by the Company and purchasable by the Investor, shall not exceed that number of the shares of Common Stock that may be issuable without shareholder approval (the “ Maximum Common Stock Issuance ”). If such issuance of shares of Common Stock could cause a delisting on the Principal Market, then the Maximum Common Stock Issuance shall first be approved by the Company’s shareholders in accordance with applicable law and the By-laws and the Articles of Incorporation of the Company, if such issuance of shares of Common Stock could cause a delisting on the Principal Market. The parties understand and agree that the Company’s failure to seek or obtain such shareholder approval shall in no way adversely affect the validity and due authorization of the issuance and sale of Securities or the Investor’s obligation in accordance with the terms and conditions hereof to purchase a number of Shares in the aggregate up to the Maximum Common Stock Issuance limitation, and that such approval pertains only to the applicability of the Maximum Common Stock Issuance limitation provided in this Section 2.5 . LIMITATION ON AMOUNT OF OWNERSHIP .
